218 S.W.3d 574 (2007)
In re the MARRIAGE OF Donna Louise STEPHENS and Stephen Benjamin Stephens.
Donna Louise Stephens, n/k/a Donna Louise Rising Eagle, Appellant,
v.
Stephen Benjamin Stephens, Respondent.
No. ED 88313.
Missouri Court of Appeals, Eastern District, Division Three.
February 13, 2007.
Application for Transfer to Supreme Court Denied March 15, 2007.
Application for Transfer Denied May 1, 2007.
Deborah Benoit, St. Louis, MO, for appellant.
Jane E. Tomich, St. Charles, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.


*575 ORDER

PER CURIAM.
Donna Rising Eagle appeals the judgment terminating Stephen Stephens's maintenance obligation. The judgment was supported by substantial evidence, and the court did not misstate or misapply the law. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).